DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election of species A, figs. 1-15, claims 1-15, in the reply filed on 3/3/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yokayama et al., WIPO Publication No.  WO 2018/096573 A1 (see attached English machine translation and patent family member US Publication No. 2020/0194353 A1 for English version).

	Yokayama anticipates or teaches:
1.  A semiconductor device comprising (see fig. 16; also see figs. 1, 4, 6, 10 and 13): 
	a conductive support member (10/PD2+1/PD3+2/3/4/5/7/8/9) including a first lead (10/PD2) having a first pad portion (PD2) and a second lead  (1/PD3) having a second pad portion (PDE) adjacent to the first pad portion in a first direction (e.g. x-direction) perpendicular to a thickness direction of the first lead; 
	a control element (Q1) mounted on the first pad portion; 
	an insulating element (Q2 or Q3; e.g. Elements Q2, Q3 are transistors so they inherently have a gate dielectric that is an insulating material.  Since Q2, Q3 comprise an insulating material they can be considered an insulating element under broadest reasonable interpretation.) mounted on the first pad portion and electrically connected to the control element; 
	a driver element (11/12; e.g. see “drive circuit” at English machine translation page 2 and US 2020/0194353 at para. [0030]) mounted on the second pad portion and electrically connected to the insulating element; and 
	a sealing resin (PKG) covering the first pad portion, the second pad portion, the control element, the insulating element and the driver element, 
	wherein as viewed in the thickness direction, the first pad portion (PD2) has a first edge (e.g. right vertical edge) adjacent to the second pad portion in the first direction and extending in a second direction (e.g. y-direction) perpendicular to the thickness direction and the first direction, 
	the first edge (e.g. right vertical edge of PD2) has a first end (e.g. top end) and a second end (e.g. bottom end) that are opposite in the second direction,
	as viewed in the thickness direction, the second pad portion (PD3) has a second edge (e.g. left vertical edge) adjacent to the first edge (e.g. right vertical edge of PD2) in the first direction and extending in the second direction (e.g. y-direction), 
	the second edge (e.g. left vertical edge of PD3) has a third end (e.g. top end) and a fourth end (e.g. bottom end) that are opposite in the second direction, and 
	one of the third end and the fourth end is located between the first end and the second end in the second direction (e.g. left vertical edge of PD3 has a bottom end between first and second ends of the right vertical edge of PD2).  See Yokoyama at English Machine translation pages 1-15; also see US 2020/0194353 A1 para. [0001] – [0084], figs. 1-18).

2.  The semiconductor device according to claim 1, 
	wherein as viewed in the thickness direction, the first pad portion (PD2) has a third edge (e.g. top edge) including a segment extending in the first direction (e.g. x-direction), 
	the third edge (e.g. top edge) is connected to one of the first end (e.g. connected to top end) and the second end that is located between the third end (e.g. top end) and the fourth end (e.g. bottom end) in the second direction (e.g. y-direction), 
	as viewed in the thickness direction, the second pad portion (PD3) has a fourth edge (e.g. bottom edge) including a segment extending in the first direction (e.g. x-direction), and 
	the fourth edge (e.g.  bottom edge) is connected to the one of the third end and the fourth end (e.g. connected to bottom end) that is located between the first end (e.g. top end) and the second end (e.g. bottom end) in the second direction (e.g. y-direction), fig. 16.

3.  The semiconductor device according to claim 2, 
	wherein the conductive support member further includes a third lead (3/PD11) and a fourth lead (7)
	the third lead (3/PD11) has a third pad portion (PD11) adjacent to the fourth edge (e.g. bottom edge of PD3) in the second direction (e.g. y-direction) and covered by the sealing resin (PKG), 
	the fourth lead (7) has a fourth pad portion (e.g. portion near BSD & WR connection) adjacent to the third edge (e.g. top edge of PD2) in the second direction (e.g. y-direction) and covered by the sealing resin (PKG), and 
	the semiconductor device further comprises: 
	a first wire (WR) connecting the control element (Q1) and the third pad portion (3/PD11), and 
	a second wire (WR) connecting the driver element (11/12) and the fourth pad portion (7), fig. 16.

Allowable Subject Matter
Claims 4-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Kanemitsu et al., JP 2008-177309 A1 (e.g. claim 4, see gate marks 16, 18 in fig. 1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
9 May 2022